Case 1:19-cv-01126-KD-B Document 23 Filed 09/17/20 Page 1 of 1                       PageID #: 115




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  ADAM TYRONE DAVIS,                                 :

           Plaintiff,                                :

  vs.                                                :   CIVIL ACTION 19-01126-KD-B

  CYNTHIA STEWART, et al.,                           :

           Defendants.                               :


                                              ORDER

         After due and proper consideration of all portions of this file deemed relevant to the

issues raised, and a de novo determination of those portions of the Report and Recommendation

to which objection is made, the Recommendation of the Magistrate Judge made under 28 U.S.C.

§ 636(b)(1)(B) and S.D. Ala. GenLR 72(a)(2)(R) (doc. 14) is ADOPTED as the opinion of this

Court.

         Accordingly, Defendants Zachary Hard, Tracy Craft, Hasheem Bennett, and Kevin

Pickett are DISMISSED without prejudice from this action, prior to service of process, pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) for Plaintiff’s failure to state a claim upon which relief may be

granted and Plaintiff is granted leave to amend his claims against these Defendants to state a

plausible claim against them based on the incident giving rise to this lawsuit.

         DONE and ORDERED this 17th day of September 2020.


                                       s/ Kristi K. DuBose
                                       KRISTI K. DuBOSE
                                       CHIEF UNITED STATES DISTRICT JUDGE
